Citation Nr: 1221932	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to a rating in excess of 30 percent prior to August 11, 2009, and a rating in excess of 60 percent from August 11, 2009, for cystic acne (skin disability).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This case came before the Board of Veterans' Appeals (Board) on appeal from September 2005 and May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Boston, Massachusetts.  

In October 2006, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge that conducted the hearing has since retired from the Board.

In an August 2007 decision, the Board granted an increased rating to 30 percent for the skin disability, denied service connection for right ear hearing loss disability, and denied an initial compensable disability rating for service-connected left ear hearing loss.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Order, the Court granted a joint motion of the parties to remand the claim for service connection for right ear hearing loss disability and for a rating in excess of 30 percent for skin disability for action consistent with the joint motion.

In compliance with the joint motion, the Board remanded the claims in May 2009 for additional development.  In an October 2009 Decision Review Officer decision, the RO increased the rating for the skin disability to 60 percent, effective August 11, 2009.  The claims are properly before the Board at this time.

In August 2009, the Veteran requested a videoconference hearing before the Board.  A hearing was scheduled for January 12, 2012.  The Veteran's representative appeared at the hearing and indicated that the Veteran was unable to attend the hearing because he was in the hospital; as noted below, this constitutes good cause to reschedule the hearing.  Further, the Board finds that, because this decision grants the claim of service connection for right ear hearing loss disability in full, adjudication of the claim before affording the Veteran an additional hearing is not prejudicial to the Veteran.

The Board notes that a supplemental statement of the case regarding the right ear hearing loss claim was not issued following the August 2009 VA examination.  The Board also finds that this is not prejudicial to the Veteran, as this decision represents a full grant of the benefit sought on appeal.

While the Veteran has been granted rating increases for his skin disability during the pendency of his appeal, these ratings do not represent the highest possible benefit, and therefore, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein. 

The issue of entitlement to an increased rating for cystic acne is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's right ear hearing loss disability is etiologically related his to active service.


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for right ear hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for right ear hearing loss disability, as it is attributable to noise exposure during service.  The Board has reviewed the evidence of record and finds that, as explained below, the evidence is in equipoise as to whether Veteran's right ear hearing loss disability is etiologically related to his active service.

Service treatment records are silent for evidence of in-service hearing loss.  The Veteran's September 1971 separation examination report shows normal hearing on whisper voice testing but contains no record of an audiological examination.

Overall, the contentions of in-service noise exposure are deemed consistent with the circumstances of his service, including his occupational specialty as a mortar man, and thus noise exposure is acknowledged.  See 38 U.S.C.A. § 1154(a) (West 2002).  The Board notes that service connection is already in effect for left ear hearing loss disability as related to in-service noise exposure. 

The Veteran was afforded a VA audiological examination in March 2006, during which he complained of hearing loss, with more difficulty in the right ear.  He reported exposure to mortar explosions during training exercises.  He also reported some recreational noise exposure and denied any occupational noise exposure.  The audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
60
55
60
LEFT
25
40
40
45
50

Speech recognition was 100 percent in the right ear and 98 percent in the left ear.  The examiner diagnosed right ear mixed hearing loss, moderate to moderately severe, and left ear sensorineural hearing loss, normal to moderate.  The examiner opined that hearing loss in the left ear was at least as likely as not related to reported military and recreational noise exposure; however, the mixed hearing loss in the right ear, without a specific injury to the right ear from service, could not be attributed solely to noise exposure.  In so finding, the examiner noted that middle ear pathology, unrelated to service, significantly contributed to right ear hearing loss.

The Veteran was afforded another VA audiological examination in August 2009 as a result of the Court remand for further development of the Veteran's claim.  The examiner indicated that she could not provide an opinion as to the etiology of the Veteran's right ear hearing loss without resorting to speculation and deferred the opinion to an otolaryngology specialist.

The Veteran was scheduled for the additional VA examination with the specialist three times.  The Veteran was unable to make the appointments because he was out of town due to the death of his father.  Nevertheless, the Board finds that remanding this case for the scheduling of another examination is not necessary at this juncture, as the current record is sufficient to make a determination on the Veteran's claim.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board must consider the Veteran's lay statements indicating that he has experienced hearing loss.  The Veteran is certainly competent to report as to the symptoms he experiences, such as hearing difficulty, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan, supra, 451 F.3d 1331.

As previously discussed, it is acknowledged that the Veteran was exposed to acoustic trauma during service.  The Board finds that, in opining that the right ear hearing loss cannot be attributed "solely" to noise exposure, the VA examiner is indicating that hearing loss can be attributed to noise exposure to some extent.  In that same report, the examiner attributed the Veteran's left ear hearing loss to both service and recreational noise exposure.  Therefore, this opinion establishes a current right ear hearing loss disability that is at least partially related to in-service noise exposure.  The August 2009 VA examination report is not probative evidence, as it does not contain an opinion regarding etiology.  Accordingly, the Board finds that, taken as a whole, the March 2006 VA examination report is competent and the most probative evidence that provides an adequate basis for deciding this claim.

Considering the record in sum, including in-service noise exposure, current service-connected left ear hearing loss disability, and a current right ear hearing loss disability, the Board finds all evidence in relative equipoise as to the Veteran's claim.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board concludes that service connection for right ear hearing loss disability is warranted.  


ORDER

Service connection for right ear hearing loss disability is granted.


REMAND

The Veteran was scheduled to testify before a Veterans Law Judge in a videoconference hearing at the RO in January 2012.  The Veteran failed to report for the hearing.  The Veteran's representative informed the Board that the Veteran was unable to attend the hearing due to being in the hospital.  Therefore, the Board finds good cause to reschedule the Veteran's requested hearing as to the issue on appeal related to the Veteran's skin disability.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center in Washington, DC, for the following action:

The RO should reschedule the Veteran for the desired videoconference hearing in accordance with the docket number of his appeal. 

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


